UNITE - TRAVAIL -PROGRES

bis Ave _
zpér 2%
gpl et Sa A
DE DAS
A ET Lt Le
RE : et

us

DIRECTION DES MINES ET DES CARRIÈRES

ARR OH IO :

SERVICE DES MINES Ÿ

DECISION N°) À 2 /PR/PM/MMG/SG/ DGGM/DMC/SM/2016
Autorisant la Société GUENGUET Commerce Import-Export,
à collecter les tout-venrants issus de l'exploitation artisanale de l’or et les laver,
dans le secteur de Ouedi Doué, Sous Préfecture de Goz Béida, Région de Sila.

LE DIRECTEUR DES MINES ET DES CARRIERES

Vu la Constitution ;

- Ja Loi N° 011/PR/95 du 20 juin 1995, portant Code Minier ;

Vu le Décret N° 204PR/2016 du 13 février 2016, portant nomination d’un Premier Ministre, Chef

du Gouvernement ;

Vu le Décret N° 216/PR/PM/2014 du 16 février 2016, portant nomination des membres du
Gouvernement ;
Vu le Décret N° 1990/PR/PM/2015 du 18 septembre 2015, portant Structure Générale du
Gouvernement et Attributions de ses membres ;

Va l’article 32 du Code Minier, portant attributions du Directeur des Mines;

Vu la demande de collecte des tout-venants présentée par la GUENGUET Commerce Import-
Export, en date du 20 avril 2016.

SUR PROPOSITION DU CHEF DU SERVICE DES MINES
DECIDE

Article 1° : la Socité GUENGUET Commerce Import-Export, Tél : 00235 66 34 27 84/ 99 64 37
27, est autorisée à coilecter les toui-venants issus de l'exploitation artisanale de l'or dans le secteur
de Ouadi Doué, Sous Préfecture de Goz Béida, Région de Sila, sous réserve des dispositions
suivantes:

Article 2 : La collecte des touts venants se limitera strictement aux points définis par les
coordonnées suivantes, Elle est valable sur une distance de deux (2) km...

A:N12936"0.187/E 21°29°0.18" et B : N 12°35°0.18"°/E 21°30°0.007
Article 3: La collecte des tout-venants sera conduite dans le respect des règles de sécurité et

d'hygiène pour les travailleurs tout en assurant la protection de l’environnement (cultures
avoisinantes, protection de végétation, remise en état du paysage.….).

/ fticle 4 : La main d'œuvre doit être constituée en priorité par les habitants de Goz Béida et/ou des
/ invironnants immédiats.

Article 5 : La présente autorisation de collecte des tout-venants ne constitue ni un droit, ni un titre

minier. Elle ne peut être transmise totalement ou partiellement sous quelque forme que ce soit.

Article 6 : La collecte s’effectuera sous le contrôle effectif des agents de la Direction des Mines et
des Carrières et/ou de la Délégation Régionale du Ministère des Mines et de la Géologie à qui la
Société est tenue, entre autre de déclarer mensuellement les quantités d’or produites et vendues.

Celles-ci doivent être consignées dans le registre de l’exploitant.

Article 7: Ces quantités et valeurs serviront à déterminer le montant de la taxe minière dont
Pexploitant devra s’acquitier auprès des services des recettes au vu de l’état fourni par la Direction
des Mines et des Carrières ou de la Délégation Régionale.

Article 8: La présente autorisation de collecte des tout-venants est accordée pour une période de
deux (2) ans à compter de la date de signature. Elle pourra être renouvelée à son bénéficiaire sous
réserve du respect des dispositions ci-dessus.

Article 9 : Le Chef du Service des Mines, le Délégué Régional du Ministère des Mines et de la

Géologie et le Sous Préfet de Goz Béida rural, sont chargés chacun en ce qui le concerne de
l’application de la présente Décision qui entre en vigueur pour compter de la date de signature.

N'Djaména, le 92 APR 2016

Le
AUTA
4 ins
(2 Oirec®
MOUSSANÉRQN DOGÉCURY
Ampliations : De.ces ME
MM . TT
MSP] .
MEP
MFB.... :
SGMMG...
IG/MMG
DGGM...

DR/MMG
S/P Goz Béida.
GUENGUET.

Archives.

